NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        DEC 9 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

LUIS ALBERTO FIGUEROA CHAVEZ,                   No.    19-72644

                Petitioner,                     Agency No. A044-771-022

 v.
                                                MEMORANDUM*
WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted December 2, 2020**

Before:      WALLACE, CLIFTON, and BRESS, Circuit Judges.

      Luis Alberto Figueroa Chavez, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ order dismissing his appeal from an

Immigration Judge’s (“IJ”) decision denying his motion to terminate proceedings.

We have jurisdiction under 8 U.S.C. § 1252. We review de novo legal questions,

and we review for abuse of discretion the denial of a motion to terminate.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Dominguez v. Barr, 975 F.3d 725, 734 (9th Cir. 2020). We deny the petition for

review.

      This court’s decision in United States v. Rodriguez-Gamboa, 972 F.3d 1148

(9th Cir. 2020), clarifies “as a matter of law, that California’s definition of

methamphetamine is a categorical match to the definition under the federal

[Controlled Substances Act].” Id. at 1154 n.5. Thus, the IJ did not err or abuse

discretion in denying Figueroa Chavez’s motion to terminate based on the

determination that his conviction for possession of methamphetamine for sale

constitutes a controlled substance offense.

      PETITION FOR REVIEW DENIED.




                                           2                                      19-72644